DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-8, and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach or fairly suggest a fuel injector having a spill valve, a control valve, and a check valve controlled by an electronic monitoring circuit which has a conductive path through the control valve member and the spill valve member as well as (1) a spring disposed between the spill valve and control valve biasing the spill valve member toward the control valve member also being part of the electronic monitoring circuit, (2) a first and second insulating coating placed to control the conductive path of the electronic monitoring circuit, and (3) having a first state wherein the spill valve member opens the electrical monitoring circuit and a second state where the control valve opens the electrical monitoring circuit in combination with the rest of the claim limitations thereof.  The prior art of record that most closely taught the valve components was the Barnes reference however it could only read on the electronic monitoring circuit without a conductive path. Knape taught a better electronic monitoring circuit but failed to teach the valves when clarified functionally particularly in relation to the control of the circuit as well as the details of the multiple coatings. Legrand also taught an electronic monitoring circuit but failed to teach the required valves. Boecking and Taylor taught the spring and coatings respectively but once attached to a clarified conductive path through the actual valve members the references were overcome. Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752